The examination of the accounts of the defendant as clerk of the court, by the presiding justice, was the performance of a duty imposed by statute, and the order of approval was a determination of the claims considered and allowed, in the nature of a judgment, and is a bar to this action. The statute requiring an adjustment of the defendant's account by the court does not give *Page 210 
or leave to either of these parties an appeal from that adjustment by a suit at law. Supervisors v. Briggs, 2 Hill 135 — S.C., 2 Denio 26. If the settlement is erroneous, it may be reopened and corrected by proper proceedings, — by simple motion to the court and notice to the defendant; and this action may be continued in the trial term without costs to await the result. Northumberland v. Cobleigh, 59 N.H. 250, 256.
Case discharged.
FOSTER, J., did not sit: the others concurred.